 



Exhibit 10.13
HUBBELL INCORPORATED
RESTRICTED STOCK AWARD AGREEMENT

              Hubbell Incorporated 2005 Incentive Award Plan   Name: David G.
Nord    
 
                Address:    
Grant: 23,890 shares of Class B Common Stock, par value $0.01 per share (the
“Restricted Stock”)
                Taxpayer Identification Number:    
 
           
Grant Date: September 19, 2005
  Signature:   /s/David G. Nord    
 
           
 
          David G. Nord    

Effective on the Grant Date you have been granted the Restricted Stock of
Hubbell Incorporated (the “Company”), in accordance with the provisions of the
Hubbell Incorporated 2005 Incentive Award Plan (the “Plan”) and subject to the
restrictions, terms and conditions set forth herein.
Until vested, the Restricted Stock shall be subject to forfeiture and
cancellation in the event of the termination of your employment or service with
the Company and all of its Subsidiaries for any reason, whether such termination
is occasioned by you, by the Company or any of its Subsidiaries, with or without
cause or by mutual agreement (“Termination of Service”).
Until vested, the Restricted Stock or any right or interest therein or part
thereof shall not be subject to: (i) disposition by pledge, encumbrance,
hypothecation to or in favor of any party other than the Company or a
Subsidiary, whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided the Restricted Stock
may be assigned, transferred or disposed of upon death pursuant to the laws of
descent and distribution; or (ii) any lien, obligation, or liability to any
other party other than the Company or a Subsidiary.
The Restricted Stock will vest and no longer be subject to the restrictions and
forfeiture under this Agreement in one-third increments on each anniversary of
the Grant Date. Notwithstanding the foregoing, the Restricted Stock shall be
fully vested upon (i) your Termination of Service by reason of death or (ii) a
Change of Control. Additionally, if your employment is terminated without cause
or you terminate your employment for good reason prior to the second anniversary
of the Grant Date, you will be two-thirds vested in the Restricted Stock on such
date of termination. For this purpose, “cause” and “good reason” shall have the
meaning set forth in your offer of employment dated August 24, 2005.
You will be entitled to all dividends paid with respect to the Restricted Stock.
You are entitled to vote all shares of Restricted Stock.

The Company shall cause the Restricted Stock to either (i) be issued and a stock
certificate or certificates representing the Restricted Stock to be registered
in the name of the Participant or (ii) held in book entry form promptly upon
execution of this Agreement. If a stock certificate is issued, it shall be
delivered to, and held in custody by, the Company until the applicable
restrictions lapse at the times specified above, or such Restricted Stock is
forfeited. If issued, each such certificate will bear the following legend:

 



--------------------------------------------------------------------------------



 



THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE
AND THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE HUBBELL INCORPORATED 2005
INCENTIVE AWARD PLAN AND A RESTRICTED STOCK AWARD AGREEMENT DATED SEPTEMBER 19 ,
2005, ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND HUBBELL
INCORPORATED. A COPY OF THE AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY
OF HUBBELL INCORPORATED, 584 DERBY MILFORD RD., ORANGE, CT 06477-4024.
Following the vesting of any of your Restricted Stock, the Company will cause to
be issued and delivered to you a certificate evidencing such Restricted Stock,
free of the legend provided above.
The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes (including the Participant’s FICA obligation) required by law
to be withheld with respect to any taxable event arising from this Restricted
Stock Award. You may satisfy your tax obligation, in whole or in part, by
either: (i) electing to have the Company withhold shares of your Restricted
Stock otherwise to be delivered with a fair market value equal to the minimum
amount of the tax withholding obligation; (ii) surrendering to the Company
previously owned shares with a fair market value equal to the minimum amount of
the tax withholding obligation; (iii) withholding from other cash compensation;
or (iv) paying the amount of the tax withholding obligation directly to the
Company in cash; provided, however, that if the tax obligation arises during a
period in which the Participant is prohibited from trading under any policy of
the Company or by reason of the Exchange Act, then the tax withholding
obligation shall automatically be satisfied in accordance with subsection (i).
Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or services at any time, nor confer upon any
Participant the right to continue in the employ or service of the Company or any
Subsidiary.
This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan has been
introduced voluntarily by the Company and in accordance with its terms it may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of a Restricted Stock Award under the Plan is a one-time benefit
and does not create any contractual or other right to receive an award of
Restricted Stock or benefits in lieu of Restricted Stock in the future. Future
awards of Restricted Stock, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the award, the number of
shares and vesting provisions. By execution of this Agreement, you consent to
the provisions of the Plan and this Agreement. Defined terms used herein shall
have the meaning set forth in the Plan, unless otherwise defined herein.

          HUBBELL INCORPORATED    
 
       
By:
  /s/Richard W. Davies    
 
       
 
      Richard W. Davies     Its: Vice President, General Counsel and Secretary  
 

 